UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1565


PAMELA JO BUNKER,

                Plaintiff – Appellant,

          v.

UNITED STATES ARMY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:16-cv-00243-REP)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela Jo Bunker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela Jo Bunker appeals the district court’s order denying

leave to proceed in forma pauperis.               On appeal, we confine our

review to the issues raised in the Appellant’s brief.                    See 4th

Cir.    R.    34(b).     Because   Bunker’s       informal   brief      does   not

challenge the basis for the district court’s disposition, Bunker

has    forfeited    appellate    review      of   the   court’s   order.       See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004).       Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this   court   and    argument    would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       2